Citation Nr: 1622394	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  10-14 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial disability rating (or evaluation) for service-connected posttraumatic stress disorder (PTSD), in excess of 30 percent from September 1, 2006 to February 2, 2010, and in excess of 50 percent thereafter.

2.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for service-connected degenerative disc disease of the lumbar spine (a back disability).

3.  Whether a separate (compensable) initial rating is warranted for neurological impairment of the right lower extremity (as secondary to the service-connected back disability). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1982 to July 1986, and from December 2003 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

Historically, in pertinent part, the issues of service connection for PTSD and a back disability were granted in a March 2007 rating decision.  Although the Veteran initiated an appeal as to the initial ratings for PTSD and a back disability in a March 2007 Notice of Disagreement, he subsequently withdrew the appeals in a July 2007 submission.  Following the issuance of a February 2008 Statement of the Case, the Veteran did not perfect the appeals (for higher initial ratings for PTSD and a back disability) with a timely Substantive Appeal.  

Regardless, in January 2008, within one year of the March 2007 letter notifying the Veteran of the March 2007 rating decision, the Veteran underwent a VA mental disorders and spine examination.  See 38 C.F.R. § 3.156(b) (2015) (new and material evidence which is received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period).  Because new and material evidence was received within one year of the March 2007 letter notifying the Veteran of the March 2007 rating decision, finality of that rating decision was precluded under 38 C.F.R. § 3.156(b); therefore, the March 2007 rating decision is the appropriate decision on appeal and the issues are higher initial disability ratings for the service-connected PTSD and back disability.

In October 2013, the Board remanded the issue of a higher rating for a back disability to the Agency of Original Jurisdiction (AOJ) for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  Additional discussions of the AOJ's compliance with the October 2013 Board Remand is included in the Duties to Notify and Assist and Remand sections below.

The issue of whether a separate initial compensable rating is warranted for neurological impairment of the left lower extremity is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a written and signed statement received in June 2010, prior to the promulgation of a Board decision, the Veteran indicated that he no longer wished to pursue the appeal for an initial disability rating for service-connected PTSD in excess of 30 percent from September 1, 2006 to February 2, 2010, and in excess of 50 percent thereafter.

2.  For the entire initial rating period, the Veteran's back disability did not manifest incapacitating episodes of intervertebral disc syndrome.

3.  For the initial rating period from September 1, 2006 to June 23, 2008, the back disability manifested pain and forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, and a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; it did not manifest muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

4.  For the initial rating period from June 23, 3008, forward, the back disability has been manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, including due to pain during flare-ups; it did not manifest in favorable ankylosis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran regarding the issue of an initial disability rating for service-connected PTSD in excess of 30 percent from September 1, 2006 to February 2, 2010, and in excess of 50 percent thereafter, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  From September 1, 2006 to June 23, 3008, the criteria for an initial disability rating in excess of 10 percent for a back disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).

3.  From June 23, 2008, forward, resolving reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 20 percent, but no higher, for a back disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issue of Initial Rating for PTSD

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a written and signed statement, received in June 2010, the Veteran withdrew the perfected appeal of a higher disability rating for service-connected PTSD, in excess of 30 percent from September 1, 2006 to February 2, 2010, and in excess of 50 percent thereafter.  As the Veteran has withdrawn the appeal on this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed without prejudice.  38 U.S.C.A. § 7104 (West 2014).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Concerning the appeal for a higher initial rating for a back disability, because it is an appeal that arises from the Veteran's disagreement with the initial rating following the grant of service connection for a back disability, no additional notice is required.  Under these circumstances, since the claim for service connection was granted, there are no further notice requirements under the law with regard to this issue.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

VA also satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the electronic file include the Veteran's service treatment records, VA and private treatment records, VA examination reports, and lay statements.

In this regard, in pertinent part, in the October 2013 Remand, the Board instructed the AOJ to obtain outstanding private treatment records pertaining to the Veteran's back disability.  In November and December 2013 letters, the AOJ requested records from the identified private medical provider.  To date, there has been no response from the private medical provider.  VA is required to make at least two requests to any custodian of private records in an effort to obtain such records, unless it is made evident by the first request that a second request would be futile in obtaining such records.  38 C.F.R. § 3.159(c)(1) (2015).  In consideration of the foregoing, the Board finds that there has been substantial compliance with the Board's prior remand directives and that further efforts to obtain the private treatment records would be futile.  Stegall, 11 Vet. App. at 268; D'Aries v. Peake, 22 Vet. App. 97 (2008).

The Veteran underwent VA examinations in December 2006, January 2008, June 2008, February 2010, and February 2014 (pursuant to the October 2013 Board Remand) to assist in determining the current severity of the service-connected back disability.  Stegall at 268.  The Board finds that the VA examination reports are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue adjudicated below.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes related to the service-connected back disability.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue of a higher initial rating for a back disability has been met.  38 C.F.R. § 3.159(c)(4).

Also, in this regard, while the issue of a separate initial compensable disability rating for neurological impairment of the right lower extremity is remanded below due to an inadequacy of a portion of the VA examinations, the fact that one part of a medical examination may be inadequate (or arguably "insufficient") does not render the entire examination "void," particularly with regard to objective orthopedic test results, such as measured ranges of motion of the lumbar spine, and the Veteran's lay observations and reports offered contemporaneously with the examination.

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue adjudicated herein.  Mayfield, 444 F.3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duties to notify and assist the Veteran in the development of the appeal.

Initial Rating for a Back Disability

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue as an appeal for a higher evaluation of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  The Board has considered whether staged ratings are warranted with respect to the issue of a higher initial rating for a back disability, and finds that the severity of the back disability on appeal has changed during the course of the appeal so as to warrant staged ratings, as explained below.

The Court has emphasized that when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disability should reflect functional limitation due to pain which is supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40.  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Board has reviewed all the evidence in the Veteran's electronic file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The back disability has been rated at 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5242 under the General Formula for Diseases and Injuries of the Spine for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, and a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees.  Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is 0 to 30 degrees; left and right lateral flexion and rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.  Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, should be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.

Because the evidence shows no compensable manifestation of intervertebral disc syndrome (IVDS) for the entire initial rating period on appeal, the Board finds that the back disability is appropriately rated under the General Formula for Diseases and Injuries of the Spine, rather than rating under the Formula for Rating IVDS Based on Incapacitating Episodes.  See February 2010 and February 2014 VA Examination Reports (noting that the Veteran did not have any incapacitating episodes (requiring bed rest prescribed by a physician) in the past 12 months).

After a review of all the lay and medical evidence, the Board finds that, for the initial rating period from September 1, 2006 to June 23, 2008, the Veteran's back disability did not manifest forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, as required for a higher disability rating of 20 percent under the General Formula for Diseases and Injuries of the Spine

In December 2006, the Veteran was afforded a VA general examination.  The January 2008 VA examination report notes forward flexion to 85 degrees, extension to 20 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.  The VA examiner noted that the Veteran had a normal gait and posture, and no scoliosis.  The VA examiner also indicated that, at that time, there were minimal symptoms, no flare-ups were identified, and there was no indication of significant fatigability with repetitive use or likely loss of range of motion with repetitive use.

The Veteran underwent a VA examination of the spine in January 2008.  The January 2008 VA examination report notes forward flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.  On examination of the lumbar spine, the January 2008 VA examiner indicated that there was evidence of mild pain on the day of examination, and that it is feasible that, with flare-ups that occur upon repetitive use, the Veteran could lose up to 20 degrees of range of motion.

In this case, the manifestations that can be associated with the back disability from September 1, 2006 to June 23, 2008 - even after consideration of the DeLuca (orthopedic) factors indicated at 38 C.F.R. §§ 4.40, 4.45, 4.59, and measuring the end of the ranges of motion from where pain begins during flare-ups - do not support a finding of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or a combined range of motion of the thoracolumbar spine not greater than 120 degrees.  In short, the evidence of record supports the conclusion that the Veteran is not entitled to higher initial rating in excess of 10 percent for the back disability during the initial period on appeal from September 1, 2006 to June 23, 2008.  For these reasons, the Board finds that the criteria for an initial disability rating for a back disability under the General Rating Formula for Diseases and Injuries of the Spine have not been met or more closely approximated for the initial appeal period prior to June 23, 2008.  Because the preponderance of the evidence is against this portion of the initial rating claim, the benefit of the doubt doctrine is not for application, and the appeal is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

After a review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the disability picture associated with the back disability more closely approximates the criteria for a 20 percent rating under Diagnostic Code 5242 for the back disability for the initial rating on appeal from June 23, 2008.  The Veteran underwent another VA examination of the spine in June 2008.  The June 2008 VA examination report notes forward flexion to 80 degrees, extension to 20 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.  On examination of the lumbar spine, the June 2008 VA examiner indicated that the Veteran noted some variations in symptoms in the back, including an increase in pain with weather changes and excessive activity.  The June 2008 VA examiner also noted that the Veteran may experience some fatigability with prolonged back discomfort and may lose 15 to 20 degrees of flexion and 5 to 10 degrees of extension during flare-ups.

The Veteran underwent another VA examination of the spine in February 2010.  The February 2010 VA examination report notes forward flexion to 90 degrees, extension to 20 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.  On examination of the lumbar spine, the February 2010 VA examiner indicated that, on the day of examination, there was some pain with repetitive motion of lumbar spine, and that it was feasible that an additional 20 to 30 degrees of forward flexion might be lost due to pain during flare-ups.

Pursuant to the October 2013 Board Remand, the Veteran was afforded another VA examination of the spine in February 2014.  The February 2014 VA examination report notes forward flexion to 80 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.  On examination of the lumbar spine, the February 2014 VA examiner indicated that, on the day of examination, the Veteran had mild tenderness and minimal loss of range of motion without flare-up.  However, the February 2014 VA examiner also noted that it is feasible the Veteran could lose an additional 20 degrees of flexion and 10 degrees of extension in all other planes during flare-ups.

In this case, the Board has fully considered the additional limitations of motion and limitations of function that are caused by and during the reported flare-ups (see 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca) to reach the conclusion that limitation of forward flexion, which has been measured as 80 to 90 degrees not during flare-up (upon repetitive motion measures), more nearly approximates 60 degrees limitation in forward flexion of the lumbar spine during flare-ups.  The Board finds that, during painful flare-ups, the back disability forward flexion is greater than 30 degrees but not greater than 60 degrees, consistent with a 20 percent rating under the General Rating Formula For Diseases and Injuries of the Spine.  Resolving reasonable doubt in the Veteran's favor, and considering the additional limitations during and due to painful flare-ups, the criteria for a 20 percent rating are met for the initial appeal period from June 23, 3008, forward.  38 C.F.R. §§ 4.3, 4.7. 

Throughout the initial rating period from June 23, 2008, even considering the additional limitations of motion and function during painful flare-ups, the back disability did not manifest symptoms or impairment more nearly approximating a schedular rating in excess of 20 percent, including favorable ankylosis of the entire thoracolumbar spine, or forward flexion of the thoracolumbar spine at 30 degrees or less even with consideration of pain upon flare-ups.  The range of motion measurements detailed above demonstrate that ankylosis was not present (i.e., the entire thoracolumbar spine was not fixed in flexion or extension) for the initial rating period from June 23, 2008.  VA treatment records do not show ankylosis of the spine, and neither the Veteran nor the representative contends that the Veteran has ever had ankylosis of the spine even during flare-ups.  In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that a higher rating of 20 percent, but no higher, is warranted for the initial rating period from June 23, 2008.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Consideration of Rating Neurological Abnormalities

The Board has also considered whether there are any objective neurologic abnormalities associated with the service-connected back disability that warrant a separate rating for any period on appeal.  See 38 C.F.R. §§ 4.14, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  On review of all the evidence, lay and medical, the Board finds that the evidence of record during the entire initial rating period does not demonstrate other neurologic manifestations of the back disability, such as bowel or bladder impairment.  In addition, service connection for radiculopathy of the left lower extremity as associated with the service-connected back disability was denied in an unappealed July 2010 rating decision; as such, that issue is not in appellate status and not before the Board.  Regardless, a discussion of a separate initial evaluation for right lower extremity neurological impairment, based on the Veteran's back disability as manifested neurologically, is included in the Remand section below.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that the symptomatology and impairment caused by the Veteran's back disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required at any time during the initial appeal period.  The Veteran's symptoms of painful limitation of motion and flare-ups were considered when awarding the staged schedular ratings for the back disability under Diagnostic Code 5242 for the entire initial appeal period.  These symptoms are part of, similar to, and approximate, the symptoms of limited range of motion, which include limitations of motion due to DeLuca factors such as pain on movement, stiffness, and tenderness to palpation.  As discussed above, painful limitation of motion with flare-ups is specifically considered under the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202 (additional limitation of motion due to orthopedic factors are part of the schedular rating criteria).  Particularly, these symptoms and functional impairment were considered when awarding the 20 percent schedular rating under Diagnostic Code 5242.  Therefore, the symptoms and/or manifestations and functional impairment related to the back disability are fully contemplated and adequately compensated by the staged schedular ratings under Diagnostic Code 5242 for the entire initial period on appeal.

In this case, the back disability manifested symptoms and functional impairment including limitation of motion, pain, stiffness, and tenderness to palpation.  The Veteran also reported used of a brace, which is indicative of the severity of the symptoms such as limitation of motion, pain, stiffness, and tenderness to palpation, thus providing additional evidence to assist in determining how much the Veteran's back motion is limited, and the additional impairment caused by the back disability, as allowed and instructed by DeLuca.  Accordingly, the Board finds that the schedular rating criteria are adequate to rate the back disability symptoms and functional impairment that limits motion.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms reported by the Veteran regarding the service-connected back disability are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on occupation and daily life.  In the absence of exceptional factors associated with a back disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  In this case, the evidence does not suggest and neither the Veteran nor the representative has asserted or contended that the Veteran is unemployable due to the service-connected back disability.  Indeed, the VA examination reports indicate that the Veteran is currently employed full-time as a police officer.  As such, the holding in Rice is inapplicable because the evidence of record contains no indication that the Veteran has been rendered unemployable by the service-connected back disability.  For these reasons, the issue of a TDIU is not raised by the Veteran or evidence of record; that issue is not before the Board at this time and no further action is required.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence 

of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  


ORDER

The appeal for a higher disability rating for service-connected PTSD, in excess of 30 percent from September 1, 2006 to February 2, 2010, and in excess of 50 percent thereafter, having been withdrawn, is dismissed. 

An initial disability rating in excess of 10 percent for service-connected degenerative disc disease of the lumbar spine, for the initial rating period from September 1, 2006 to June 23, 2008, is denied; from June 23, 2008, a 20 percent disability rating, but no higher, is granted.


REMAND

Whether Separate Rating for Neurological Impairment of Right Lower Extremity

A remand is required in this case to ensure that there is a complete record upon which to decide the question of whether a separate disability rating for neurological impairment of the right lower extremity, as due to the service-connected back disability, is warranted.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).

With respect to the Veteran's appeal for a higher initial rating of the back disability, the Board has considered the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath, 1 Vet. App. at 589.  As mentioned above, under Note (1) of the General Rating Formula, any associated objective neurological abnormalities should be rated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and involves consideration of such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In rating disability involving injury to the peripheral nerves and their residuals, attention is to be given to the site and character of injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve while Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.

In the Duties to Notify and Assist discussion above, the Board found the January 2008, June 2008, February 2010, and February 2014 VA examinations to be adequate only as they pertain to the Veteran's appeal for a higher rating of the back disability as manifested orthopedically.  However, as explained below, a remand is necessary to determine whether a separate rating for right lower extremity neurological deficiency is warranted and, if so, to ascertain the severity of that deficiency.

During the December 2006 VA examination, the VA examiner noted negative straight leg raising test, bilaterally, no sensory disturbance in the lower extremities, and normal muscle strength testing in the lower extremities.  In the January 2008 VA examination report, there was no evidence of neurological abnormalities in the lower extremities.  At the time of the June 2008 VA examination, the Veteran had no complaints pertaining to the right lower extremity.  In the February 2010 VA examination report, the Veteran complained of radiating pain to his right hip and thigh.  At that time, the Veteran had normal reflex and sensory examinations.  During the February 2014 VA examination, the Veteran reported intermittent pain in the right lower extremity.  While the February 2014 VA examiner indicated that the Veteran had moderate right radiculopathy, the VA examination report does not support right lower extremity radiculopathy upon objective testing.  Indeed, the Veteran demonstrated normal reflex and sensory examinations of the bilateral lower extremity, and negative straight leg raising test.  

Significantly, the Veteran is service connected for left and right hip strain.  In a July 2010 rating decision, service connection for radiculopathy of the left lower extremity, as associated with the service-connected back disability, was denied on the basis that the left hip pain radiating from the Veteran's back is related to the service-connected left hip disability.  

Based on the VA examinations, the extent and severity of the Veteran's right lower neurological condition is still unclear based on the Veteran's subjective reports of radiating pain, and the conflicting objective evidence indicating a neurological deficiency.  In short, the level of severity of the Veteran's right lower extremity neurological deficiency, if any, is not clear from the medical evaluations and lay statements of record.  As such, the Board finds that an additional VA examination is required to assist in identifying all chronic and neurologic right lower extremity manifestations of the Veteran's service-connected back disability and to determine the current severity of those aspects of disability.

Accordingly, the issue of whether a separate compensable rating is warranted for neurological impairment of the left lower extremity is REMANDED for the following actions:

1. Schedule the Veteran for an appropriate VA examination to assist in determining the right lower extremity neurological manifestations of the service-connected back disability.  The relevant documents in the electronic file, to include on VBMS and Virtual VA, should be made available to the VA examiner.  All necessary tests should be accomplished.

After the review of the electronic file, an interview with the Veteran, a physical examination, and any further development as deemed appropriate, the VA examiner should provide findings on the following and include an appropriate rationale for those findings:

a) Describe and diagnose any additional neurologic right lower extremity manifestations of the service-connected back disability (if any).  A finding that the Veteran does, or does not, have a neurological problem of the right lower extremity associated with the service-connected back disability would be of great assistance to the Board;

b) evaluate (if a right lower extremity disability associated with the service-connected back disability is found) the extent and severity of any diagnosed neurologic deficiencies of the right lower extremity by rendering an opinion as to whether it more nearly approximates incomplete paralysis of the sciatic nerve (that is mild; moderate; moderately severe; or severe, with marked muscular atrophy) or complete paralysis of the sciatic nerve where the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost; and

c) if the Veteran's neurologic impairment, if any, is wholly sensory, render an opinion as to whether it more nearly approximates mild or moderate impairment.

In rendering the opinion requested in paragraph a), the VA examiner should note that the Veteran is service-connected for right hip strain and distinguish the reported symptoms (particularly pain radiating to the right hip and right lower extremity) of the service-connected right hip disability and any right lower extremity neurologic impairment associated with the service-connected back disability (if diagnosed).

2. After completion of the above and any additional development deemed necessary, the issue of a separate compensable disability rating for neurological impairment of the right lower extremity should be adjudicated in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


